BAKER, Judge
(concurring):
I agree with the majority on Issue I that appellant did not reasonably raise a defense of duress or necessity, but I feel it is unnecessary to redefine those defenses, or establish their factual predicates, in the context of this case. On Issue II, I agree with the limited remand, but write separately to communicate my views regarding one of the principle foundations of criminal law. Finally, I agree with the majority on Issue III.
I.
A military judge is required to instruct members on the defense of duress when the defense is reasonably raised by some evidence. United States v. Williams, 21 MJ 360, 362 (CMA 1986); United States v. Rankins, 34 MJ 326, 328 (CMA 1992). The same is true of the necessity defense, to the extent such a defense exists in military law. Ran-kins, 34 MJ at 328. The Supreme Court summarized the rationale behind this two-part test in United States v. Bailey,
precisely because a defendant is entitled to have the credibility of his testimony, or that of witnesses called on his behalf, judged by the jury, it is essential that the testimony given or proffered meet a minimum standard as to each element of the defense so that, if the jury finds it to be true, it would support an affirmative defense—here that of duress or necessity.
444 U.S. 394, 415, 100 S.Ct. 624, 62 L.Ed.2d 575 (1980).
In criminal law systems where members and juries adjudicate facts, there are good reasons why “[r]uling on a defense as a matter of law and preventing the jury from considering it should be a rare occurrence in criminal cases.” Id. at 435, 100 S.Ct. 624 (Blackmun, J., dissenting). The same reasoning applies to a trial before a judge alone. If some evidence reasonably raises a duress or necessity defense, then an accused should have the opportunity to put on a full defense and have the judge or members assess the defense as the trier of fact. With such a standard, in theory, it should be a rare event when such a defense is not presented to the trier of fact. This is such a case.
*402Appellant conceded that the order to undergo anthrax inoculation was lawful. He took five of six anthrax shots without adverse reaction. The materials from the Internet, on which appellant based his defense, were not relevant to appellant’s situation; they were not connected to his health or to his profile.1 As a result, whether cast as a duress or necessity defense, neither defense was reasonably raised by appellant; therefore, we need not decide whether appellant was making a duress or necessity argument, or ultimately, whether the necessity defense is available in the military system of justice. In the absence of a definitive textual argument, I am inclined to think that the necessity defense is available for the reasons stated by Judge Wiss in Rankins. Rankins, 34 MJ at 336-40 (Wiss, J., dissenting). But surely, as well, for the reasons stated in United States v. Rockwood, 52 MJ 98, 107-12 (1999), in a military context, the defense is far more likely to arise in law school hypotheticals, than in the reality of military service, and then only where the flouting of military authority is not involved. It is for these reasons, perhaps, that this court has circled around the necessity defense, not sure whether to pull the defense fully on board, but not willing to cast it fully adrift, lest its presence is required on deck in unforeseeable circumstances.
II.
The presumption of innocence is a critical part of our tradition of justice. It is deeply imbedded in our culture as well as in our systems of justice. It is a virtue of democratic society and can be an expression of American optimism. It finds its way into the vernacular of everyday relationships, between parent and child, teacher and student, as well as in our legal relationships. In the courtroom, the presumption of innocence means not only that the Government bears the burden of proving every element of crime beyond a reasonable doubt, but that the trier of fact—panel, jury, or judge—approaches the case without negative predisposition drawn from the accused’s presence in the courtroom. Indeed, to guard against such disposition, juries are instructed to adopt an affirmative assumption of innocence.
Not surprisingly, the reasonable doubt standard and the presumption of innocence are tightly intertwined, but not inextricably so. The Supreme Court has described the “presumption of innocence” as a “shorthand description of the right of the accused to ‘remain inactive and secure, until the prosecution has taken up its burden and produced evidence and effected persuasion____’” Taylor v. Kentucky, 436 U.S. 478, 485 n. 12, 98 S.Ct. 1930, 56 L.Ed.2d 468 (1978). Beyond a reasonable doubt is the measure of the prosecution’s burden. But the presumption of innocence is a trial level construct. As a matter of law and logic, it does not migrate from the courtroom to military appellate chambers.
The Air Force Court of Criminal Appeals relies on Herrera v. Collins, 506 U.S. 390, 113 S.Ct. 853, 122 L.Ed.2d 203 (1993), to make its case; however, Herrera is not controlling precedent in a military justice system where Courts of Criminal Appeals exercise unique de novo powers of factual review. See Article 66(c), Uniform Code of Military Justice (UCMJ), 10 USC § 866(c); United States v. Crider, 22 USCMA 108, 110-11, 46 CMR 108, 110-11 (1973). However, Supreme Court precedent involving civilian proceedings is informative in tracing the derivation of the “presumption of innocence” as a trial mechanism. In Taylor, the Court observed that the “admonition derives from a perceived salutary effect upon lay jurors.” Taylor, 436 U.S. at 484, 98 S.Ct. 1930. In Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, *40360 L.Ed.2d 447 (1979), the Court noted that the “presumption of innocence is a doctrine that allocates the burden of proof in criminal trials; it also may serve as an admonishment to the jury to judge an accused’s guilt or innocence solely on the evidence adduced at trial and not on the basis of suspicions that may arise from the fact of his arrest, indictment, or custody, or from other matters not introduced as proof at trial.” Bell, 441 U.S. at 533, 99 S.Ct. 1861. This same precedent demonstrates that the presumption of innocence is tied to principles of due process, but is not derived from an independent constitutional requirement. Thus, in Taylor, the Court held that “on the facts of this case the trial court’s refusal to give petitioner’s requested instruction on the presumption of innocence resulted in a violation of his right to a fair trial as guaranteed by the Due Process clause of the Fourteenth Amendment.” Taylor, 436 U.S. at 490, 98 S.Ct. 1930 (emphasis added). As a result, the presumption cannot be said to flow from a principle of law that would override the language of Article 66(c), UCMJ, or this Court’s long-standing interpretation of that responsibility that has neither acknowledged nor rejected an appellate presumption of innocence, but that has required Courts of Criminal Appeals to independently review courts-martial records free from factual assumptions or presumptions.
Article 66(c), UCMJ, does not textually incorporate a presumption of innocence: “In considering the record, [the Court of Criminal Appeals] may weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.” “Weigh the evidence” comes without textual presumption. In contrast, deference for the trial court having seen and heard the witnesses arguably incorporates a presumption in the direction of the trial outcome appealed.
Nor is an appellate presumption of innocence found in military ease law. The test for factual sufficiency is “whether, after weighing the evidence in the record of trial and making allowances for not having personally observed the witnesses, the members of the Court of [Criminal Appeals] are themselves convinced of the accused’s guilt beyond a reasonable doubt.” United States v. Turner, 25 MJ 324, 325 (1987). The Courts of Criminal Appeals have been referred to as a “thirteenth juror.” United States v. Schlegel, 7 MJ 773, 775 (ACMR 1979)(Mitchell, S.J., concurring in part and dissenting in part). See also Tibbs v. Florida, 457 U.S. 31, 42, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982). But that is a confusing analogy in this context. For the Courts of Criminal Appeal do not in fact sit as a juror or military judge, observing the witnesses, and with a predisposition of innocence.2 When questions of law are concerned, for example, Courts of Criminal Appeal consider the evidence “in the light most favorable to the prosecution.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).
Further, as a matter of logic, a panel or military judge has already adjudicated the case. There is a finding of guilt. The law necessarily incorporates presumptive constructs. Judges are presumed to know the law, until demonstrated otherwise. United States v. Prevatte, 40 MJ 396, 398 (CMA 1994). Juries are presumed to follow instructions, until demonstrated otherwise. United States v. Holt, 33 MJ 400, 408 (CMA 1991). But the law does not expect the Courts of Criminal Appeals to disregard the trial, which is, after all, what they are asked to review under the Turner and Jackson standards. This is an artificial construct too far. Nor do appellate judges, constrained by Turner and Jackson, require admonishment to preserve the Government’s burden of proof. What the law requires, as Crider demonstrates, is a de novo review of the facts free from a presumption of guilt and subject *404to a burden of proof beyond a reasonable doubt. Crider, 22 USCMA at 111, 46 CMR at 111.

. The circumstances might have been different had appellant concretely demonstrated his presence in a defined class of risk: a soldier deathly allergic to penicillin ordered to take penicillin or a soldier allergic to eggs ordered to take an egg-based vaccine. The majority opinion seems to suggest that neither a duress nor a necessity defense would be available in such cases because the predicate for the defense would not arise from a human action or a natural force. The majority opinion also suggests that a defense would only be available if taking such a vaccine were considered "mundane.” These are issues we need not consider or decide in this context where, in any event, the defenses were not reasonably raised.


. A Court of Criminal Appeals' "fact-finding powers in determining the degree of guilt to be found on the record [may be] more apposite to the action of a trial court than to an appellate body,” but that does not mean the presumption of innocence applies anymore than it means the rules regarding speedy trial apply to de novo appellate review. United States v. Crider, 22 USCMA 108, 111, 46 CMR 108, 111 (1973).